Citation Nr: 0308096	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to February 
1970.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in November 1997, and the 
veteran appealed its decision.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in March 2001.


FINDINGS OF FACT

1.  The veteran was exposed to an inservice stressor.

2.  The veteran has post-traumatic stress disorder (PTSD) 
which is related to service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in rating decision, the 
statement of the case, Board remand, supplemental statement 
of the case, and the April 2002 VCAA letter to the veteran.

The Board concludes that the discussions informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained.  VA 
examination reports and VA medical records have been 
requested and obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

Analysis

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Service personnel records indicate that the veteran was in 
Vietnam in October 1969, as a private first class, and that 
his principle duty was rifleman for the 1st Battalion, 8th 
Cavalry.  The April 1970 Unit History for 1969 for 1st 
Battalion, 8th Cavalry indicates that Landing Zone Jerri was 
constructed in September 1969.  One of the Companies was 
working an area six kilometers south of the Cambodian border 
along a highway.  It had had to literally fight its way along 
the trail as there were numerous guards posted.  They 
continued to follow the infiltration route from September to 
October 1969.  In September 1969, the Company discovered 
large food stores.  On October 10, 1969, they came across a 
large ammunition cache which included antitank mines, 120mm 
mortar rounds, and Chicom grenades.  The day before they were 
extracted, they found a bicycle repair shop with spare parts 
and 34 bicycles that were reinforced for heavy loads.  They 
moved to Fire Support Base Ellen on October 10, 1969.

An October 29, 1969 service clinical record narrative summary 
reports that three weeks beforehand, the veteran had injured 
his right knee while walking through the jungle, and that he 
was later evacuated to Japan with a diagnosis of a torn right 
medial meniscus.  A December 1969 clinical record cover sheet 
indicates that the veteran's knee gave away on October 14, 
1969 at Landing Zone Jerry.

In September 1996, the veteran indicated that he had gone on 
search and destroy ambushes, and long range reconnaissance 
patrols as an air mobile 11B infantryman.  The veteran 
indicated that before his right knee injury, there had 
already been casualties.  When he went out on the mission in 
which he injured his right knee, he was to set up Claymores.  
When they got a signal to pull back they began to break down.  
Ten to 15 minutes later, they began to take incoming, not 
right on top of them but fairly close.  They began moving but 
the area was thick and they kept getting caught in vines.  
They were moving fast when they got to a little clearing by a 
stream.  He made his way up a small slope trying to get over 
the hill to the pick up zone.  All hell had broken out and 
when he got just to the top, he was pulling himself up 
holding onto a small bush of some kind.  Everything gave way 
and he fell all the way back down to the stream.  His right 
leg was twisted up behind his back and he was laying on it. 

In February 2000, the veteran stated that his only close 
friend from service, whom he had been through rappelling 
school with in Bien Hoa and was also a new guy when the 
veteran arrived in country, had been killed and that the 
veteran learned about it while he was hospitalized for his 
right knee in service.  The veteran named the other soldier 
and indicated the date he had died.  Research by the Board 
corroborates that a private first class soldier by the name 
the veteran identified died on the date the veteran 
indicated.  The veteran indicated that the veteran was 
hospitalized when he learned of this soldier's death.  The 
veteran also indicated that he had seen dead bodies of 
soldiers brought into one of the service hospitals which had 
treated him for his knee in service, and that he had heard 
the pain and anguish of other soldiers just like himself who 
had been severely injured and watched them removed from the 
ward after they died.  

The veteran's claimed stressors are consistent with the 
circumstances of his service as shown by service records, the 
official history of his Battalion in 1969, and research the 
Board has performed.  See 38 U.S.C.A. § 1154 (a) and (b).  An 
October 29, 1969 service medical record indicates that he had 
injured the knee while out in the jungle.  A later one dated 
in December 1969 concerning the injury indicates that it 
occurred on October 14, 1969 at Landing Zone Jerry.  Research 
by the Board in April 2001 revealed that the veteran's 
Battalion was an airmobile infantry Battalion, and the 
veteran in his September 1996 statement stated that since 
they were air mobile, they would hop in choppers and go 
wherever they were sent.  The Board's research is consistent 
with the veteran's assertion of being air mobile.  

The Board takes note of the Battalion History, its air 
mobility, and the veteran being an 11B Infantryman.  
Moreover, the Battalion History for 1969 suggests that there 
had been considerable fighting in September and October 1969, 
corroborating the veteran's September 1996 account.  Under 
the circumstances of this Battalion, walking through the 
jungle during this time frame would qualify as a stressor.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).

The service medical records which indicates that the veteran 
injured his right knee in the jungle is corroborative of a 
stressor, given his status as an 11B infantryman.  The 
Battalion History suggests that Landing Zone Jerry was either 
a combat zone or in proximity to one.  Furthermore, there is 
independent corroboration that the individual which the 
veteran named and indicated died in December 1969 did die in 
December 1969 as the veteran claims.  

PTSD has been diagnosed based on stressors reported by the 
veteran.  In August 1997, a VA psychiatric examination was 
conducted, and PTSD was diagnosed.  At the time, the veteran 
indicated that he had been on search and destroy missions and 
ambushes and long range reconnaissance patrols.  It appears 
that the psychiatrist was indicating that the stressors 
claimed caused the veteran to have PTSD.  In essence, there 
is adequate evidence of a Pentecost stressor, the veteran was 
an infantryman in the area of combat, PTSD has been diagnosed 
and the PTSD is linked to an inservice stressor.  38 C.F.R. 
§ 3.304(f) (2002).

The evidence supports the claim and service connection for 
PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is established.  





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

